February 7, 1939


Honorable L. A. Woods
State Superintendent
Austin, Texas

Dear Hr. Woods:
                                Opinion No. O-173
                                Re: Can Scholastics residing in
                                     District of less than twenty
                                     whose grade is not there taught
                                     demand tuition payment from
                                     Equalization Fund.

Under date of January 18, 1939, you wrote the following letter re-
questing an opinion:

     "Section 2 of House Bill No. 133, Acts of the Forty-fifth
     Legislature, Special Session, provides as a part of the
     Equalization Lsw the maximum and minimum scholastic
     limitations for districts qualifying for any type of aid
     from the Equalization Fund. Under the section quoted above
     a district with fewer than twenty scholastics originally
     enumerated would not be eligible for any type of aid.

     "The present High School Tuition Law, House Bill No. 158,
     provides that "studen%whose grade is not taught in his
     home district may attend any school of higher classification
     which he may choose." In this instance there seems to be
     a conflict between these two bills.

      L. Can a receiving high school demand tuition payment out
     of the Equalization Fund, if the sending district has fewer
     than twenty scholastics?

     t'2
       . In the event this tuition payment is 'not the
     respons%ility of the State, is the responsibility with the
     sending district or with the individual purilconcerned?"

In reply thereto, this is to advise that the Equalization Bill, CommonlY
known as the Rural Aid Law, provides in general terms that this bill
is for the aid of schools of more than twenty scholastics and not over
five hundred, and makes certain provisions regarding the tax rate of
the district and provides that aid can be given in case of need. 't
also provides for transfers and for aid in certain counties where the
Scholastic population is less than 1400 and the Scholastic population
of the District is less than twenty.
Hon. L. A. Woods, February 7, 1939,Page 2   (O-173)



The Rural Aid Law above referred to provides that it shall be administered
in conformity with House Bill 158 of the Fourty-fourth Legislature as
amended, and this House Bill provides among other things with regard
to the payment of high school tuition:
     H . . , After the expiration of the time that the State and
     county available funds will operate the free schools of the
     district, the receiving district may charge such pupil
     tuitionat a rate fixed by the Board of Trustees of the receiving
     district, and approved by the State Department of Education,
     such rate to be based upon the budgeted expenditures for
     maintenance of high schooi grades of the receiving district
     for the current school grades of the receiving district for
     the current school year, exclusive of bonds and interest
     *hereon. It is further provided that in no   instance  shall
     t&State be obligated to pay out of the funds appropriated
     for this purpose a tuition rate in excess of Seven Dollars
     and Fifty Cents ($7.50) per month per pupil.*

Article 26784 of the Revised Statutes of Texas provides with regard
to the Classification of schools and the arrangements regarding
scholastics who reside in district where their grades are not taught:
     D . . . In the event any school is so classified that a resident
     high school student within the free school age cannot receive
     instruction in his home district, his tui%ion for the number of
     months attended in any other hi.ghschool recogssed by either
     county or state shall be paid by warrents drawn by the local
     board of trustees on funds of said district and approved by the
     county superintendent. . .*

Hence, we are of the opinion that it was not the intention of the
Legislature to prevent a high school pupil from receiving the benefit
of the Rural Aid Law merely because of the fact that his grade is not
taught in the home distric~t. First, because of the fact that in counties,
of less than 1, 400 scholastic population in the common school districts,
his home district of less than twenty scholastics would receive rural aid,
and if his home district is in s county of more than 1,400 scholastic
population and his home district is less than twenty, then, and in that
event the provision of House Bill 158 would take care of him by virtue
of the fact that the district to which he went to attend school could
use his presence as one of the reasons for showing a need in procuring
rural aid for the district which he was then attending.

If this were not the law and the intention of the Legislature, then the
county school Trustees by reclassifying a district or rearranging its
boundary, or the Legislature by its own act would cut off and make an
orphan of the high school student who resides in the sma .i district, and
thereby depriving aid to one of they very children that tie Legislature
was seeking to aid. We do not believe that such wss the intention to
discriminate.
Ron. L. A. Woods, February 7, 1959, Baga 3    (O-173)



Ws therefore, hold that there is no conflict between the present high
school tuition law commonly bnown as House Bill 158 and the Rural Aid Law,
as it now written, and that the receiving.high school district can demand
and receive tuition payment out of the Equalization Fund if the sending
district has less than twenty scholastics, even though sending district
has fswer than twenty scholastics.

This tuition payment is the responsibility of the State after the sending
district funds are expended, but of course, primarily the sending district
must expend its funds in that rescect if it has the funds, and then
alter this money is exhausted, the State must assume the responsibility
and then after the.rural aid is exhausted, it will, of course, become the
individual responsibility of the pupil concerned.
                                           Yours ver:~truly

                                     AT'lDRNGlSEWERAL C'YTEXAS

                                      s/ Gee. S. Berry



                                      BY
                                           Gee. s. Bcy.‘v
                                             AssistmS-

GSB:lw/ ldw

APPBOVED:
s/ Gerald C. Xann
AlTCRRES '.EN&IL GE TEXAS